 MURPHY DIESEL COMPANYMurphy Diesel CompanyandDistrictNo. 10,InternationalAssociationofMachinistsandAerospace Workers,AFL-CIO. Case 30-CA-960October 15, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN, ANDZAGORIAOn July 24, 1969, Trial Examiner RameyDonovan issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in certain unfair labor practices alleged inthecomplaint,andrecommending that thecomplaint be dismissed in its entirety, as set forth inthe attached Trial Examiner's Decision Thereafter,theGeneral Counsel filed exceptions to the TrialExaminer's Decision and a supporting brief, and theRespondent filed a brief in answer to the GeneralCounsel's brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committedThe rulings arehereby affirmed The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it hereby is,dismissed in its entirety.In the circumstances of this case, we are satisfied that the Union wasaware of the Respondent's intention not to pay a bonus in 1968 if itsoperations did not return a profit during that year, that the Union hadadequate opportunity to apprise itself of the status of profit or Iackthereof, and that the Union was afforded every opportunity to bargainabout elimination of the 1968 bonus during the long negotiations for acontract which concluded in November 1968, the Respondent's assertedinability to pay certain demands being in issue, but that the Union did notdo so Solely for these reasons, we find that the Respondent did not violateSection 8(a)(5) and (I) of the Act by unilaterally eliminating the bonus for1968, and there is insufficient evidence to establish that the discontinuancewas unlawfully motivated and therefore violated Section 8(a)(3) and (1)TRIAL EXAMINER'S DECISIONRAMEYDONOVAN, TrialExaminerThe charge in thiscasewas filed by DistrictNo.10,InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,herein called the Union, on January 15, 1969.A complaint,under date of February 20, 1969, was issued149by the General Counsel of the Board by the RegionalDirector of Region 30 of the Board The complaint allegesthat on or about December 20, Murphy Diesel Company,hereincalledRespondent,ortheCompany,discriminatorily withheld an annual Christmas bonus to itsunit employees and that, since that date, Respondent hasrefusedtobargainwiththeUnion by reason ofRespondent's unilateral elimination of the aforesaid bonuswithout prior notice or consultation with the Union Suchconduct is alleged to have been in violation of Section8(a)(1),(3), and (5) of the Act. Respondent, in its answers,denies the commission of the unfair labor practices allegedand alleges that the bonus was a gratuity to which noright ensued to the Union and further alleges that thecharge was not filed in good faith and also that the Unionhad acquiesced in the past in Respondent's discontinuanceof similar gratuities and that the Union although advisedin 1967 that there would be no bonus in 1968 had notrequested bargaining thereon.With all parties represented, the case was tried inMilwaukee, Wisconsin, on April 3, 1969.'IJURISDICTIONRespondent is a Delaware corporation with its officesand plant located in Milwaukee, Wisconsin. Respondentengages in the manufacture, sale, and distribution of dieselenginesDuring the past year, a representative period,Respondent had sales valued in excess of $500,000. In thatsame period, Respondent sold and shipped, in interstatecommerce, products valued in excess of $50,000 directly tocustomers located outside WisconsinRespondent is an employer engaged in interstatecommerce within the meaning of the Act and the Union isa labor organization within the meaning of the ActiI.THE ALLEGED UNFAIR LABOR PRACTICESBackgroundSince approximately 1941 Respondent has recognizedthe Union as the collective bargaining representative in anappropriateunitof its employees, consisting of allemployees engaged in production and in maintenance ofthe plant, including stockroom and shipping employees,but exclusive of foremen, chief inspector, engineeringdepartment personnel, tool design engineers, all clerical oroffice employees, and plant guards During this period, theRespondent and the Union have had a series ofcollective-bargaining contracts, the most recent of which isfor a 2-year period from April 1, 1968Over the years, various benefits or conditions ofemployment had been in existence at Respondent's plantFrom 1947 through 1967, Respondent had paid thebargaining unit employees an annual Christmas bonusThe bonus was paid to each unit employee by separatecheck, a few days before Christmas, and was accompaniedbyanotefrom the Company president thankingemployees for their cooperation during the year andextending season's greetings The giving of the bonus andthe amount thereof was the determination of Respondent'Subsequent to the hearing, the General Counsel filed a motion tocorrect the transcript on May 2, 1969 Respondent filed objection to theaforesaid motion The Examiner has read and considered the Motion andtheObjection and the transcript of the testimony and hereby grants theMotion as appropriate and in conformity with the facts and utterances atthe hearing179NLRB No. 27 150DECISIONS OF NATIONALLABOR RELATIONS BOARDexclusivelyThe bonus and the amount was not related toindividual employeemerit, earnings, or related factorsThe sole criteria used by the Company was whether itsbusiness earned a profit during the year and the businessdid operate at a profit from 1947 through 1966.1 Theamount of the bonus was an arbitrary figure determinedby the Company according to its own formula. Thus,from 1956 through 1967, unit employees with theCompany 6 months to I year received $l5,' unitemployees with the Company I year to 2 years received$25,1 unit employees with service of 2 years and overreceived $35,5 unit supervisors or leadmen received $50 6In 1967, 123 unit employees received a total of $3,840.'From 1949 to 1954, the amounts of the bonus had been$5, $10, $15, $20, $25 and $35. This was changed by theCompany in 1955 when the amounts were $10, $15, $20,$25 and $40, and, in 1956 another change was made bythe Company in the amounts as described above for 1956through 1967During approximately the same period, 1947 through1966, the Company gave to all employees, unit andnonunit,a Christmas turkey and a Christmas fruit basketThe Company discontinued the turkey and basket after1966 and did not give them in 1967 or 1968 An annualChristmas party for all employees financed by theCompany had been discontinued by the Company about 7yearsago or around 1962. The Company had alsofinanced an annual picnic in the amount of $1,200 for allemployees until 1968 In 1968, the Company stated that itwould contribute $400 toward the picnic but, when thiswas not acted upon, the picnic was discontinued.None of the above matters, the bonus, turkeys, fruitbasket, party, or picnic had ever been the subject ofnegotiationsbetween the Union and Respondent orembraced by the contracts, and the various changes madeby the Company over the years, as described above, weremade by the Company without notice to the Union andwithout negotiations or request for negotiations, andwithout grievances or complaints thereon The Companydeducted government taxes from the bonus since it wasrequired to do so and had been so advised. Cornwall,assistant secretary of the Company who had been in itsemploy since 1944, testified that the Company had alsomade withholding deductions on the turkeys and fruitbaskets until there was a change in the law in that regardFor at least 15-20 years Respondent had paid itsnonunit personnel a sum of money by separate check atChristmas time in December Cornwall characterized theforegoing payment to nonunit employees as a deferredpayment The General Counsel in his brief refers to thepayment as a Christmas bonusLe Tendre, a witness called by the General Counsel,had worked for Respondent from 1960 to March 1968 asa layout draftsman In such a position he was one of thenonunit employees. He testified credibly that he had beenhired by Respondent's assistant chief engineer, Kramer,who at the time of hearing, was the chiefengineer.Kramer told Le Tendre when he hired him that Le Tendrewould receive 20 percent of his annual wage as a bonus inDecember of each year. Thereafter, from 1960 through1967, while Le Tendre was employed by Respondent, the'The 1967 and1968 situation is discussed at a later point'Fifteen employees in 1967'Twenty-four employees in 1967'Seventy-nine employees in 1967'Five in number in 1967'Therewere 133 unit employees in 1967 but 10 were ineligible,apparently having less than 6 months servicepresident of the Company came around the plant inDecember and gave Le Tendre an envelope with aseparate check and a Christmas season greeting Thecheck was for 20 percent of Le Tendre's salary for theparticular year.' This payment was also made to othernonunit personnel and was a percentage of the individual'ssalary ' The record contains no precise figures on theannualtotalpayments to nonunit personnel eachDecember but Cornwall's guess was that it would besomewhere in the neighborhood of $75,000, more or lessThere were approximately 63-65 nonunit personnel Thecomparable figure for 133 unit employees' bonus in 1967was, as we have seen, $3,840.11As contrasted with the definitive statement to LeTendre, when hired, to the effect that he would receive 20percent of his annual wage as a bonus, there is theuncontroverted testimony of Becker who retired fromRespondent's employ on January 31, 1969 after 32 yearsof service.At one time he had been a unit employeerepresentedbytheUnionBeckerhadbeen theRespondent's general foreman since 1950 and as such hedid the hiring of unit employees in the shop Becker statesthat in interviewing applicants for employment, if hefound a suitable applicant, he would tell the applicant ofthe various advantages of working for Respondent and theconditionsof employment, such as the wage rates,progression, vacation and pension provisions. He nevermentioned the Christmas bonus since, he testified, he didnot know in his own mind whether or not there would beaChristmas bonus in a particular year - there beingnothing in the contract about a bonusIn 1967, Respondent experienced its first net loss in itsyearly businessThe net loss was $203,040 as contrastedwith a net profit of $204,709 in the preceding year, 1966.In 1968, Respondent's net loss was $356,286 In a sense,the direct operational losses were even more substantialBefore taxes, the next earnings in 1966 were $375,709, in1967 the net loss was $398,040, in 1968 the net loss was$624,286After taxes, the over-all net profit in 1966 was$204,709, the comparable figure for 1967, due to $195,000in refunded taxes, was a net loss of $203,040; and for1968, due to refundable taxes of $268,000, the net loss was$356,286About the latter part of 1967, around November, stepswere taken to negotiate a new contract between thepartiesThe Union submitted a contract proposal to theCompany Evidently to set forth its general economicsituationasbearingon the upcoming negotiations,Respondent, through Daley, its plant manager, wrote tothe Union on December 15, 1967. The letter states.To begin, we are not satisfied with our presenteconomic pictureNo doubt it is clear in everyone'smind that our shipments of engines dropped steadilysince lastMay Payment comes only from unitsshippedMany unpleasant things must be done in asituationsuchaswe find ourselves todayFirstexpenditures must be drastically reduced This means'Le Tendrereceived no such payment in 1968 since he had left in March1968 and, of course, was no longer employed in December 1968'Cornwall wasuncertain whether or not the percentage figure used in thecomputation had remained constant over the years or whetherdifferentpercentages were used in different salary brackets In any event, in theabsence of other evidence,we regardLe Tendre's situations as basicallytypical of thesituation of all nonunlt employees and apparently he wascalled as a witness to illustrate the nonumt situation"At the timeof the hearing Respondent employed about 105 unitemployees MURPHY DIESEL COMPANY1All purchases must be reviewed to allow onlythe vitally necessary items2.No new purchases of equipment3 Items such as the company's annual gift had tobe suspended4.Any increase in cost in any way must bepostponed. [The letter then devotes two paragraphsto the economic problem of manufacturing costs andthe fact that "our new engines just cost too much toproduce"]There is one item of expense that MrHouston [president of the Company] insisted on, inspite of strong advice against the expenditure, andthat is that a Christmas bonus will be given this yearHowever, it should be noted that next year therewillbe no Christmas gift unless there is a profit[Two paragraphs then discuss means of productionimprovement and express uncertainty "as to when wecan get started on some sound plan of employeebenefits in increased wages " Emphasis supplied]Negotiations for a new contract having been initiated,aswe have seen, in the latter part of 1967, the partiesthereafter met at varioustimes in1968. Evidently becausea centralelement intheCompany's position was itsassertedpoor financialposture,thematterof theCompany's books came up at a meeting between theUnion and the Company in February 1968. On thisoccasiontheattorneyfor the Union examined theCompany's books when proferred by the Company.Blumke, anemployee of the Company for the past 23years, a member ofthe union negotiatingcommittee sinceDecember 1967, and a member of the executive board ofDistrict 10 and secretary of Lodge 339, testified that hewas aware, in February 1968, that the Company had lostmoney in 1967 and in January and February 1968."Cornwall testified crediblyin the Examiner'sopinion, thatat a meeting,aboutMarch 12, 1968, between the Unionand the Companynegotiating committeesubsequent tothe occasion when the Union attorney had examined theCompany books, he, Cornwall, had a brief conversationwith Blumke. Although the subject of the bonus had notbeenraiseddirectlyinthenegotiations,Blumke,apparentlywith reference to the Company's financialposition, said "somethingto the effect that I suppose thismeans that the bonus will not be paid" and Cornwall saidthat, if financial conditions continued as they had been, heguessed that it was correct that the bonus would not bepaid ' 2The prior contract having expired on January 2, 1968,negotiationsfor a new contract took place from the Fallof 1967 to November 26, 1968, when agreement wasreached on the terms of a new contract which was for a2-yearperiodfromApril1,1968.Intheperiodaforementioned there had been a strike by the UnionagainsttheCompany that lasted from August 12 toNovember 26, 1968. Courtlitigationhad been initiated bythe Companyagainstthe Unionregardingthe strike.The unit employees did not receive a Christmas bonusinDecember 1968, or thereafter. The nonunit employeesdid receive, in December, the 20 percent of their annualwage as in prior years. Other than as described previously,there wasno announcementregarding the bonus by theCompany to the Union or to employees. Nor had theUnion sought to negotiate with the Company regardingthe bonus or its status."It appears evident that the perusal of the books had verified these facts"Blumke testified that he did not recall saying the above but he did notstate, although asked, that he did not make such a remarkCONCLUSIONS151The question of whether a Christmas bonus, given overa period of years by an employer to its employees and notnegotiated or covered by contract, is embraced within theterms "wages, hours of employment, or other conditionsof employment" under Section 9(a) and Section 8(a)(5) ofthe Act, is neither novel nor a matter of first impressioninsofar as the Board and the Courts are concerned. In1940, the Board considered an employer-union issue thatarose in 1938 concerning various employee benefitsincluding paid holidays and Christmas bonuses." The factsin the case were that in 1936 the employer gave a bonusof 2 weeks' pay at Christmas but in 1937 and 1938,respectively,theChristmas bonus was $20 to eachemployee The Board held that the employer could notremove such matters from the obligation of collectivebargaining or treat "such matters as gratuities to begranted and withdrawn at will.."The Board's decisionwas enforced by the Court of Appeals 14 Another Court ofAppeals, in dealing with Christmas bonuses, cited withapproval theSingerdecision of the Seventh Circuit as acase where "it was recognized that the payment of abonus was a subject as to which an employer was boundto bargain collectively upon request" or, in effect, that thebonus constituted a mandatory subject of bargaining."Nor is the basis of or method used in computing thebonus, thedeterminingfactor in the conclusion as towhether a Christmas bonus is a bargainable subject ' 6 Andthe characterization of a benefit or a remuneration as abonus, gift, or gratuity is not dispositive since the terms ofSection 9(a) of the Act embrace "emoluments resultingfrom employment. . . and "direct and immediateeconomicbenefitsflowingfromtheemploymentrelationship."" Accordingly, it is found that the Christmasbonus to the unit employees in the instant case is withinthemeaning of, and entailed the legal obligations of,Section 9(a) and Section 8(a)(5) of the ActWhen a matter, such as the instantunit bonus, is withinthecoverageofSection9(a)of the Act, the legalconsequence is two-fold, namely, the employer is obligedto bargain with the Union, upon request, about the bonus,and the employer is obligated,as a generalproposition, torefrain from acting unilaterally on the bonus, as, forinstance,by eliminating the bonus, or by decreasing orincreasingthebonus, in much the same manner asunilateralaction isproscribedas to an increase ordecrease in hourly wage rates or other matters embraced"Singer Manufacturing Company,24 NLRB 444"Singer ManufacturingCo v N L R B,119 F 2d 131 (C A. 7), certdenied313 U S 595'N L R B v Niles-Bement-Pond Company,199 F 2d 713, 714, (C A2)""The fact that the amount of the Christmas checks was not relateddirectly to employees'earnings does not warrant a different result A director indirect relationship to other wages may, of course,serve to strengthenemployees' reliance, on continuation of the practice and their treatment ofthe checks or bonus as wages However, this factor is not controlling,"[citingSingerManufacturingCompany,supra/GeneralTelephoneCompany of Florida,144 NLRB 311, 313, 314 InTucker Steel CorpandSteel Supply Co .134 NLRB 323, the employer for about 10 years from1946 to 1956 had arbitrarily given its employees Christmas bonuses in suchsums as $50,$75 and $100 based on the employer's inclination as toindividual employees,in 1956 the employer decided that its prior methodwas too time consuming and' bonuses of 1 week's salary were given from1956 to 1960 The type or basis of the bonuses was not a determiningfactor in the Board's decision that the bonuses were wages and conditionsof employment"W W Cross Co vNLRB, 174 F 2d 875, 878 (CA 1) 152DECISIONSOF NATIONALLABOR RELATIONS BOARDbySection 9(a). In the instant case, the complaintallegation does not aver that Respondent ever refused tobargain with the Union about the bonus upon request, butdoes allege that Respondent violated Section 8(a)(5) and(1) of the Act by "unilaterally eliminating the Christmashours" on or about December 20, 1968. It is furtheralleged that Respondent withheld and failed to pay theChristmas bonus to unit employees in 1968 because of thesaid employees' membership and activities in the Union, adiscriminating action in violation of Section 8(a)(3) and(1) of the Act.As we have seen, in theinstantcase, the Company, forapproximately20years,had,unilaterally,initiated,controlled,changed,administered,and given variousemoluments and benefits to its employees in the form ofturkeys,fruitbaskets,annual partys and picnics andChristmas bonuses. We can appropriately characterize theforegoingasemployeebenefitsflowingfrom theemployment relationshipUndoubtedly there would be avarying scale of receptivity and appreciation by individualemployees towards different items in the foregoing list ofbenefitsA married employee and his wife and six childrenmight rate the annual picnic high in a scale of values.Aside from the intangible aspects of a picnic, it could betranslated in monetary terms to the equivalent of a $10 or$15 or more bonus to an employee and his family. Invarying degrees, the party would also have a value ratingin tangible and intangible terms. This would also be trueof the turkeys and fruit baskets. Even in our sophisticatedand rather materialistic society benefits from one personto another are more commonly bestowed in the form ofthings rather than in cash although the recipient may, inhis or her own mind, translate the gift coat, watch, orwhatever, into terms of its cost to the giver. The ulteriormotivated relationship between salesman, sales engineer,on the one hand, and the purchasing agent or buyer, onthe other, is commonly characterized by dinner, drinksand entertainment paid for by thesalesmanrather thanthe giving of its equivalent in cash to the buyer. Weaccordingly perceiveno essentialdistinction in the instantcase between the party, picnic, turkeys, fruit baskets, onthe one hand, and the bonus, on the other, insofar as therespective positions or rights of the employer and theUnion are involved with regard to these benefits flowingfrom the employment relationship.We have therefore a long past history, in the instantcase, of the Respondent's exercise of unilateral controlover such employee benefits as described above, includingbonuses.This past history was not one preceding theadvent of the Union and inherited by the Union, wherethe Union, after its advent, sought to have a voice in suchmatters or protested changes therein; but rather it is ahistoryofunilateralcontrolofsuchbenefitsbyRespondent that was exercised without any remonstranceor display of interest on the part of the Unionin availingitselfof its right to be heard on such matters.18 TheRespondent's unilateralcontrol of these various employeebenefits or conditions of employment, with the apparentacquiescenceof the Union, included changes in thebenefitswhich culminated in the eventual discontinuanceof the turkeys, baskets, party, and picnic at differenttimes."There is no evidence that the Union'sacquiescence in Respondent'sunilateral control was due to a belief that the Union had no right to beheard on such matters Indeed,the only evidence in the instant case as tohow the Union regarded the various employee benefits aforementioned isthe testimony of a 23-year employee and union officer,Blumke, whoNeither the Respondent's unilateral control of thevarious benefits nor even the unilateral discontinuance ofsuch benefits was of sufficient interest to the Union togive rise to any attempt to discuss such matters with theRespondent.As the various benefits, in turn, wereunilaterally discontinued, the Union did not attempt todiscuss the future prospects of the remaining benefits or topreserve them by contract incorporation. Eventually, whenonly the bonus had not been discontinued, the Union wasapparently not even then sufficiently concerned to inquireabout the future of the bonus or to seek to preserve it byreferring to it in the contract.Not infrequently, when a union wishes to preserve someexisting employee benefit but does not wish to accord theitem the prominence and attention of a separate article inthe contract, the Union will propose to the employer thatthe contract contain a "preservation of existing benefitsclause."As the name implies, such a clause simplyprovides that any existing conditions that inure to thebenefit of employees shall remain unchanged during theterm of the contract. It is also true that union contractsquite commonly deal specifically with a great many detailsof the employment relationship when the details areregarded by the Union as sufficiently important. Thus,there may be contract specification that the employer willsupply work gloves and a particular kind thereof; theremay be details regarding work clothes and theirlaundering and how many items of such clothing will befurnished by the employer to each employee per week,theremay be contract reference to details regardingsanitary facilities, including towels, soap and relateditems Indeed, union contracts, particularly when a unionhas been in a particular plant for many years and has hada series of contracts therein, usually cover all matterspertaining to the employment relationship of which theUnion and its members are conscious and which theyregard as important to them in their relations with theemployer, or, at least, there usually will have been anattempt to cover such matters even though on particularitems the employer may not have agreed to the proposedcontract clause.' 9This is of course not to say that all bargainable mattersmust be found in the four corners of the contract since nocontract can be so prescient or so all embracing, and sincea statutory right to bargain coexists with the contract.However, where, as in the instant case, there were duringabout 20 years of the Union's incumbency a number offringe benefits of employment over which the employerexercised unchallanged unilateral control, including theeliminationof such benefits, one by one, in varioussubsequent years, without any attempt by the Union toremonstrate or to participate in decisions or to preserveremaining benefits, there is reason to believe that theUnion viewed such benefits as paternalistic vestigia inwhich it had no interest to participate or to preserve andtestified that he regarded the Christmas turkeys, fruit baskets, party,picnic, and bonus "as wages"Wages are surely known to be a bargamablesubjectMoreover,if a union considers a matter to be important to itselfand its members or if it wishes to be heard on certain subject, it willmanifest its interest"One of many sound and persuasive"selling"points of a union toemployees is that the Union will secure a written contract with theemployer that will set forth in black and white the benefits and rights ofthe employees so that by picking up the contract the employee will knowpreciselywhat wages,vacation benefits,protection, and conditions ofemployment he is entitled to This situation is contrasted to the non-unionshop where there is no contract or charter of rights and benefits and wherethe employee is solely dependent upon the employer's volition MURPHY DIESEL COMPANY153regardingwhich,forwhateverreason(eitherasaforesuggested or for some other reason), it did not wishto bargain or to refer to or to memoralize in any wayeither in its contract or otherwise. In any event, in ouropinion whatever the Union's motivation or the reason foritscomplete abstention from any aspect of the fringebenefits and for its manifest lack of interest in preservingor negotiating about such benefits, the employer could anddid reasonably rely on this long history of union conductwhen it eliminated the Christmas bonus as it hadpreviously eliminated, unilaterally, the picnic, the party,the turkeys and the baskets of fruit. SOApart from other considerations aforementioned butconfirmatory thereof is the company letter to the Union inDecember 1967 This letter was within the ambit ofnegotiations and collective bargaining since it was writtenin response to the written contract proposal submitted bythe Union for a new contract The General Counsel in hisbrief states "that Respondent's reference [in December1967] to the possible elimination of the bonus.[in1968] was merely a collective bargaining technique . . .thisdocumentwas submitted by Respondent duringnegotiations purely as a negotiating position in response tothe Union's proposal on various economic matters."The Examiner is aware that in contract negotiationsboth the Company and the Union are interested partiesand that they are each seeking to protect, preserve andadvance the interest of their respective constituents. If, asthe General Counsel states, the December letter set forththe company's position regarding the negotiations, thiswas what the law requires There is nothing in this recordthat would lead the Examiner to conclude that the letterwas not written in good faith. The plant manager whowrote the letter was not a witness and there is no otherevidence upon which the Examiner can appraise the letterexcept the letter itself in a company-union background ofcontractual relations extending over 20 years." The letterimpressed the Examiner as rather candid and as written,as it purported to be, by the plant manager of a relativelysmall company who was using his own language in statingthings about which he was well informed. In any event itisa letter setting forth the Company's basic position witha minimum of rhetoric or flourish. The letter refers to theCompany's poor and unsatisfactory business picture, afact later confirmed by the Union's inspection of the'°CfTucker Steel CorpandSteel SupplyCo , supraThe instant case isnot the situationof an employer who expresslyassured theUnion that ithad no intention of diminishing fringe benefits,including Christmas bonuschecks, and where the Board found that"Respondent's own assurances totheUnion and to employees during negotiationseffectivelypreclude itfrom relying onthe Union's failure to request bargaining on the subject asjustificationfor its unilateral action"General TelephoneCompany ofFlorida. supraHere, in contrast,there were no such assurances and arather clearpicture offringe benefits being eliminated,one by one, and asrecently as1967 and 1968Moreover,inDecember1967, theRespondenthad advisedthe Union ofits intention regarding the bonusfor 1968 Nordo we perceive any significance to the fact that other fringe benefits thathad previouslybeen eliminated applied to all employees Unit employeeswere as much the beneficiaries as others in the general fringe benefits andpresumably had as much interest therein And,of course,if interested, theyhad reason to be concerned about anybenefitsMoreover,a principaldistinction between represented and unrepresented employees is that thelatter, theunion represented employees,have a representativewho willprotect their interestWhen,therefore,by acquiescence and inaction, in theface of the employer's elimination of various employee benefits, the Unionallows the unit employees to undergo the same deprivation of benefits asthe nonunit employees,the Union inaction is apparently deliberate and ofsome significance as a manifestationof the Union's attitude toward suchfringe benefitsbooks and by evidence in the instantrecordThe letterstates, in substance,that the business stance dictated that"the company'sannualgift[thebonus]had to besuspended" for Christmas 1967 It is thenstated that inspite of "strong advice"to the contrary,apparently fromthe high management officials, the president,Houston,insisted that the Christmas bonus be paid inDecember1967Then followsthe flat and definitive statement thattheCompany'spositionwas, quite apparently includingHouston, that"nextyear119681 therewillbenoChristmas bonus unless there is aprofit "In short, with abrief "within the family"reference that it was only due tothe president'spersonal intervention that the bonus wasgoing to begiven for 1967,despite strong views thatbusiness economics dictated its eliminationin1967, theUnion was being told that unlessthe Companyoperatedat a profitin 1968 there would be no bonus in 1968.It is our opinion that the Respondent in the above letteradvised the Unionof itsproposed action regarding the1968 bonusThe Unionwas thereby afforded a reasonableopportunity to probe, to test,to explore this bargainingsubject and to request bargaining thereon including thesubmission of arguments and counter proposals.22 TheGeneral Counsel's characterizationof theRespondent'sDecember 1967 letter regarding the bonus as "anegotiating position" is therefore not the fatal imputationapparentlyintendedbythecharacterization.TheRespondent did not confronttheUnion,as inCitizensHotel,supra,with a fait accompli. It was incumbant upontheUnion,if it wished to negotiate about the bonus, torequest such negotiations when the Respondent's letteradvised theUnionof the Respondent'sintention todiscontinue the bonusPerhaps the Respondent wouldhave refused to negotiate about the bonus but it was neverput to the test.Throughoutmonths of negotiations theUnion never sought to raise, to explore, to negotiate aboutthe bonus.The essence of Section8(a)(5) of the Act isthat the Union shall have a reasonable opportunity tobargain about matters embraced within Section 9(a) of theAct anditisillegalfor the employer"to refuse" tobargain on such subjects.The vice in unilateral employeraction is that the Union has not beenaffordedareasonable opportunity to bargain on the particular matterand instead is confronted with an accomplished fact 21We donot, in the circumstances of this case,regard theRespondent'sstatement about the bonus in its letter asvague and indefinite and thus not qualifying as astatement of Respondent'sintention thatmerited theUnion's attention if it wished to bargain about the bonus2'Nothing has been called to our attention to indicatethat therelationship was other than a good,or, at least, a viable relationship"InN L R B vCitizensHotel Company,326 U S 501, 505 (C A 5),the employer in October 1961 decidedtodiscontinue its bonus forChristmas1961The employer'sdepartment heads advisedthe employeesthat there would be no bonusthatDecemberand apparentlysigns wereposted tothat effectThereafter, when the Unionsought to negotiate acontract with the employer, it found itself confronted with a faitaccompliinsofar as the bonus was concernedThe Court foundthat there had beenan "impermissible unilateral change constitutinga failure to bargain " TheCourt observed that "an employermust at least inform theUnion of itsproposedactionsundercircumstanceswhichaffordareasonableopportunity for counterarguments or proposals """Normallyanemployer's statutory duty is simplyto give notice toand, if necessary,discuss with a union any proposed changes in workingconditionsAs a general rule, an employer is derelict in his bargainingobligation if he alters the established terms and conditionsof employmentwithout first notifying the representative of his employees,and, uponrequest, discussing the proposed change with that representative"ZenithRadio Corporation,177 NLRB No 30 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDItwas clearly stated that there would be no bonus in 1968unless the Company operated at a profit. Since the letterwas in response to the Union's proposed new contractcontaining various economic demands, the letter describedthe general business and financial posture of the Companyand the picture given was that the business and financialpicturewas poor Subsequently, in negotiations in 1968,theUnion, early in the year, February, examined theCompany books and financial records.2d The Unionthereby became aware that the Company had lost moneyin 1967 and that it continued to do so in January andFebruary 1968 In an aside at a negotiation meeting inMarch 1968, Blumke, a member of the Union negotiatingcommittee, remarked, in effect, that he supposed that theCompany's bad financial position indicated that the bonuswould not be paid.25 Cornwall, a company official, repliedthat if financial conditions continued as they were heguessed that it was correct that the bonus would not bepaid.Negotiations on the new contract did not terminateuntilNovember 26, 1968, when a 2-year contract wasagreed upon, to run from April 1, 1968 Since both partiesregarded the Company's financial position as relevant andas a matter of interest to them in the negotiations, theExaminer believes that when negotiations concluded nearthe end of November 1968, the Union was aware that theCompany was operating at a loss in 1968 It is true thatthe record shows simply that the Union looked at thebooks in February 1968, and ascertained that theCompany operated at a loss in 1967 and in January andFebruary 1968. However, since the Company's financialpositionwas in issue, it is extremely unlikely that theUnion would not have requested a look at the books againif it, in any way, suspected that the financial picture fromMarch to November 26, 1968, had changed and that lattermonths would show a profitable operation.When anemployer is pleading inability to pay in response to theeconomic demands of a union, it is fairly obvious that theUnion will be keenly attuned to the financial condition ofthe employer since the Union's bargaining position oneconomic issues will be enhanced considerably if, in fact,the employer's business and financial posture is good orimproved in contrast to the contention of poor businessEither the instant union was aware, at least in generalterms, that the Company's business and financial positionwas bad (as was the fact), not only in January andFebruary 1968, but in succeeding months up to November26 when a contract was agreed upon, or the Union wasnot interested in whether the Company was operating at aloss, as it had claimed, or whether it was operating at aprofit.The Examiner does not believe that the Union wasindifferent to thematter of whether the Company'sbusiness was as bad in succeeding months in 1968 as ithad been in 1967 and in January and February 1968 orwhether business had materially improved during themonths of succeeding negotiations.In connection with our belief that the look at thecompany books in February 1968 gave the Union areasonably representative picture of the state of theCompany's financial posture and that the Union continued"Quite evidently the Company was pleading inability to pay andverification of the Company's financial position was appropriate"The Examiner is satisfied that the Union and its committee were awareof the contents of the Company'sDecember 1967 letter when negotiatingcommenced Blumke at one point testified that he read the letter only aday or so before the hearing but he also said that in reading the letter itscontents came back to him "but how they were given to me by word ofmouth or byreading them,Ican't answerthat truthfully "to be generally aware that 1968 was a financially bad yearfor the Company, we have also considered the following.The Company manufactures and sells diesel engines TheUnion represented all the Company's production andmaintenanceemployeesincludingshippingroomemployees who numbered overall about 105 26 In a plantof such size, manufacturing relatively large units likediesel engines, the employees manufacturing the engineswill have a fairly good general idea of the volume of workbeing performed, including the number of units beingshipped daily, weekly, or monthly They will not have anaccountant's information or precise balance sheet figuresof profit and loss but they will have a general basis ofknowing whether the plant is doing more or less businessatparticular periods or whether business is about thesame as it was last month or last year and so forth Forinstance, the Union knew that the Company's businesswas bad in 1967 and in January and February 1968 Amember of the Union negotiating committee was aproduction employee at Respondent's plant and had beensuch for 23 years In our opinion, the Union and theemployees it represented knew generally how many unitstheCompany was manufacturing and shipping in 1967and in January and February 1968 when the Companywas operating at a loss They knew that there were about30 fewer unit employees in 1968 than in 1967 If therewere approximately 105 production unit employees inFebruary 1968, the employees and the Union would knowif inMarch-November the Company had hired 10, 20, 30,40 or 50 additional production employees or whether thecomplement remained at 105 or decreased; they would beaware of anymaterialincrease in overtime or whether itremained as it had been in January or February orwhether it decreased; they would be aware if, in Januaryand February, they had manufactured and shipped 50engines a week, they were manufacturing and shippingapproximately 40, 50, 60, 70, or 100 units a week inMarch-November 1968. In short, we believe that theUnion did not request to see the Company books afterFebruary 1968, because it knew generally that businesswas as bad or worse from March-November 1968. Furtherconfirmation of this conclusion is found in the fact thattheCompany's direct operational loss in 1968 was$624,286 as compared with a loss of $398,040 in 1967,and a profit of $375,709 in 1966. Such a substantialoperational loss in 1968 as compared with even the loss of1967must have been reflected in the actual day-to-daywork in the plant and, in our opinion, the employees andtheUnion were generally aware that,since, in1967 theCompany had operated at a loss, it was certainly notimproving in 1968With regard to the specific matter of the bonus onwhich the Company had informed the Union that therewould be no bonus in 1968 unless the Company operatedataprofit,theUnion did not avail itself of theopportunity to bargain or to request bargaining on thematterAlthough for reasons previously stated, we believethat when the parties reached agreement on a contract onNovember 26, 1968, the Union was generally aware thatthe Company in 1968 was not operating at a profit, wewillassume,arguendo,that the Union did not knowwhether or not the Company was operating at a loss or aprofit In view of what the Company had told the Unionof its intentions regarding the bonus, we believe that if theUnion was interested in bargaining on the subject andprotecting the interest of its members by being informed"Unit and nonunit employees together apparently totaled less than 200 MURPHY DIESEL COMPANY155as whatmightoccur to the bonus, it would have raised thesubject during negotiations including counterproposals andarguments, and if unsuccessfulin changingthe Company'sintention, the Union could have made an inquiry, at leastbyNovember 1968, as to whether or not the Companyhad been earning a profit, if the Company had said it wasnot, the Union could have verified the assertion by a lookat the booksWe believe that the Act in protecting theright of a union to bargain with an employer, envisages anopportunity to bargain and to requestbargainingbut thatthis right entails that the Union exercise some degree ofreasonable diligence in availing itself of its rightWe donot find on the facts in this case that Respondent ineliminating the bonus refused to bargain with the Unionby illegal unilateral action and we recommend dismissal ofthe Section 8(a)(5) and (1) allegationof the complaint.Before going on to another aspect of the case, we willdiscuss a contention of the General Counsel regarding theforegoing Section 8(a)(5) matters. Early in the hearingCornwall testified that the 1965 bonus was not paid to theunitemployees "based on the fact that the Company lostmoney." When asked as to when this decision was made,Cornwallsaidhe was "guessing" but "I would say [it]probably would be towards the end of the year, yes",probably in November-December 1968 "because it wouldbe at that time the final figures would be available " Thewitness said he was referring to the financial figures of theCompany's operations in 1968 The General Counsel thenasked the witness whether it was not true that, after thisdecision inNovember-December 1968, the Companyeliminated the bonus in December 1968, "without advisingtheUnion" Cornwall replied that "they [the Union]were not advised at that time [in November-December1968]They had been advised prior to that time [by theletter of December 1967]." Based on this evidence, theGeneral Counsel asserts in his brief that since the decisiontoeliminatethebonuswasnotmadeuntilNovember-December 1968, theRespondentcannotmaintain that it had advised the Union of its intention ordecision to eliminate the bonus prior to the time that itmade its decision.We are not persuaded by this argument of the GeneralCounsel for severalreasons.The Company definitelyadvised the Union in December 1967, that there would beno bonus in1968 unless there was a profit. There was no"maybe" or "perhaps." It was a simple equation ofprofit-no profit'no bonus. There is no evidence that theannounceddecisionofDecember 1967waseverreconsidered, or that the Company was debating whetherthe decision was still in full effect between December 1967and November-December 1968 or that the Company wasuncertain as to whether it would implement the decisionThe only "decision"made in 1968 regarding the bonuswas to look at the financial picture of the Company for1968 to see or to confirm that the Company had notoperated at a profit for the year. This financial pictureevidently was clear by at least the end of November andbefore Christmas 1968. The basicdecisionnot to pay thebonus unless there was a profit had been made inDecember 1967, and the Union had been so advised atthat time. The condition (profit or no profit) specified inthe December 1967 letter was simply verified in the latterpart of 1968 and the 1967 decision or intention wasimplemented in the latter part of 1968 after checkingfinancialfigures for the year. The Company would havebeen derelict if it discontinued the bonus without verifyingthat its own specified condition for the elimination of thebonus did in fact exist The situation may be compared tothat in a school or college where the administrationdecided and issued a bulletin, in September 1967, that nomember of the senior class would receive his diploma andbe graduated in June 1968 unless his average for the yearwas "C" or better. In June 1968, 10 seniors did notreceive diplomas andare notgraduatedThey retain anattorney and some kind of a hearing is held on the matterAt the hearing the assistantdeanisasked by thecomplainants' attorney when the decision was made thatthe 10 named seniors would not graduate. The witnessreplies that on June 1, 1965, 2 weeks before graduationthe names of all seniors and their averages for the yearwere listedThose whose averages were below "C" wereeliminated from the list of graduates. The attorney for thecomplainants then argues that the decision not to graduatethe 10 seniors was made on June 1, 1968, only 10 daysbefore graduation and that such a last minute decisionwas obviously unfair andunilateraland without adequatenoticeIn the Examiner's opinion, in the foregoingillustration,the basic decision was made in September1967 as announced in the bulletin.In June 1968,the priordecisionwas simply implemented by checking andverifyingwhich students did not meet the condition setforth in the September1967 bulletin, namely a "C" orbetter average for the academic year.We come now to the allegation that Respondentdiscriminatorily eliminated the unit employees' bonusbecause of their membershipin andactivities on behalf oftheUnion. There is, first of all, no separate Section8(a)(1) evidence in the record that Respondent is ananti-unionemployeropposedtounions,unionmembership, or union activities. Instead there is a historyof over 20 years of collective bargaining and contractualrelationswith the instant Union. The General Counsel'sposition,aswe understand it from his brief, is that forover 20 years the Respondent paid a bonus to unitemployees and non unit employees and that by withholdingthe bonus from the unit employees in 1968 but continuingto pay the bonus to the nonunit employees, "Respondentwasdirectlydiscriminatingagainsttheemployeesrepresented by the Union." Further, it is asserted, that, inthe past, when Respondent eliminated benefits such as theturkeys,baskets,party,and picnic,unitand nonunitemployees "were affected equally." Finally, the GeneralCounsel believes that Respondent's action is "suspect"because the bonus was eliminated approximately a monthafter the employees returned to work after their 3 monthstrike ended in November 1968.In a case such as this, where the parties have had alongandwellestablishedcollectivebargainingrelationship,discriminatorymotivation is not to beinferred lightly.By the same token, the long historycannot serve as a shield if the evidence does establishdiscriminatory conduct.The General Counsel's argument or implication that theeliminationof the bonus a month after the 1968 strikeended indicates that it was discriminatory, presumably areprisal for the strike, is not persuasive although we donot ignore the possibility.In our opinion,the evidenceindicatesthat in December 1967, the 1967 bonus wasalmosteliminatedwithin management's internaldecisionalprocess,and was paid only at the insistence of thepresidentBut, in the same context in December 1967, theCompany stated unequivocally to the Union that the 1968bonus would not be paid unless there was a profit for theyear. This was about 8 months before any strike or, as faras appears, any mention of a strike Subsequently, the 156DECISIONS OF NATIONALLABOR RELATIONS BOARDCompany did not operate at a profit in 1968 but at asubstantial lossWe therefore regard the argument thatthe timing of the elimination of the bonus after the strikeindicated discrimination as unpersuasive The bonus waseliminated pursuant to a decision or an intention adoptedwell before and unconnected with the strikeThe fact that in the past, when Respondent eliminatedthe turkeys, baskets, party, and picnic, unit and nonunitemployees were equally affected and all were deprived ofthese fringe benefits, stems from the fact that all theemployees received the turkeys and so forth and whensuch benefits were eliminated all employees were deprivedItwould be something else if the Company continued togivethebenefitstothenon-unitemployeeswhileeliminating them as to the unit employees.As to the bonus situation, it is true that both groups ofemployees received an extra check at Christmas, generallyreferred to as a Christmas bonus The unit bonuses were$15, 25, 35, and 50 As we have seen, these bonuses boreno relationship to wages or salary and only related tolength of service in a very limited way." If the non-unitemployees received the same bonuses of $15 to $50 on thesame basis as the unit employees or even if the bonuseswere approximately similar, we might have a differentsituationbefore usHowever, the evidence is that thenonunit bonus was comparatively substantial and relateddirectly to individual salary. On representative evidence inthe record we use the figure for the nonunit bonus asbeing 20 percent of the individual's salaryA nonunit employee such as Le Tendre, a draftsman,received 20 percent of his yearly salary as a bonus atChristmasHe was told that he would receive theforegoing when he was hired and he did receive it everyyear he worked for the Company. Let us assume that LeTendre was told that his salary was $6,500 and that hewould receive 20 percent of his salary as a bonus inDecember. What did Le Tendre and his wife consider hissalary to be and what, in fact, was it' In our opinion, itwas $7,800 per year And, if during his 6 years with theCompany, his salary was increased to $7,500, he was thenearning $9,000Assume that when Le Tendre started to work for theCompany, the prevailing pay for draftsmen in the areawas $7,500-7,800 per year Presumably, Le Tendre mightnot have accepted a salary of $6,500 from Respondent buthe might have been quite willing to work for $7,500 Verylittlearithmeticwas required to understand thatRespondent would pay and was paying $6,500 plus 20percent or $7,800, the prevailing wage If Respondent,who was evidently, paternalistically inclined, wished to tellLe Tendre that his salary was $6,500 but that Respondentwould give him 20 percent of his salary as a Christmascheck, that was presumably agreeable with the employeeand others similarly situatedHowever, if instead of theforegoing situation, assume that the prevailing wage fordraftsmen in the area was $6,500. The Company informsLe Tendre that he will receive $6,500 plus 20 percent ofthissalaryeveryDecember.Insuchaposture,Respondent, unlike in the first example, above, is payingitsdraftsmen $1,300 more than the prevailing wage Inshort, all its nonunit employees, perhaps 40 percent of itstotal complement, would be receiving salaries that were 20percent above the prevailing rates for personnel in theirclassifications.We think it unlikely that an employer in anindustrial area and in a competitive business was paying a"The criteria were 6 months to 1 year, $15, 1 to 2 years, $25, 2 years ormore, $35, group leaders, $50large group of its employees 20 percent more than theprevailing wage It is more likely that the situation wasmore of the nature of the first example that we gaveabove and that the 20 percent represented deferred wageswhich,when added to the regular weekly or monthlysalary, gave the recipient the prevailing wage, give or takea little above or a little below or the sameIn any event, Respondent states that the 20 percentChristmas check to its nonunit employees representeddeferred wages.While this alone does not establish thefact,we perceive nothing in the record to lead us to adifferent conclusion. Twenty percent of salary is a rathersubstantial figure, it is directly related to the wage orsalary, it was, in our opinion, wages or salary and since itwas not paid until December, it is appropriately describedas deferred. The unit employees' bonus, on the otherhand, was minimal, probably less than 1 percent of anemployees' wage Although the Union had negotiated withthe Company for over 20 years about wages and otheritems and had wage and related provisions in its contract,itnever discussed or had anything in its contract about thebonus. If the Company was paying the prevailing unionrate over the years but wished to defer 20 percent (or even5 or 10 percent) of the wages until December so that such20 percent of the wages could be called a Christmasbonus, the Union probably would not have agreed but, ifitdid, it certainly would have included this and all otheraspects of wages in the contract. The unit bonus hadremained unchanged for over 10 years despite inflationand the increase in wage rates The nonunit 20 percent"bonus," however, increased over the years since it wasgeared to increasing salaries, the latter increasing bothunder inflationary pressure and in accord with individualincreases and promotions In our opinion, the nonunitemployees' 20 percent bonus constituted wages and, quiteevidently, deferred wages Elimination of the 20 percent ofsalary, since salary was for all practical purposes salaryplus 20 percent thereof, would mean a 20 percent cut insalary.We doubt that any Company or any employeeswould regard such a cut as feasible or acceptable in thisinflationary periodThe unit employees' bonus, in ouropinion, did not constitute wages and was not regarded aswages by the Union and that is apparently why the Unionnever sought to negotiate about the bonus and to have itincrease to keep abreast with inflation and other wageincreases or to preserve it by incorporation in any wagecontract clause. The unit bonus was, as we stated earlier,a benefit or emolument arising out of the employmentrelationship, a condition of employment, about which theUnion could have bargained but did not choose to do soWe are not attempting to propound or to argue themerits of contentions that might be made between theUnion and the Company if the Union had chosen tonegotiate about the bonus and to argue why the Companyshould do one thing or another about the unit bonus inrelationtotheChristmaschecks to the nonunitemployeesWe are simply examining the two bonuses toseewhether the Company, as it claimed, did have areasonable basis for regarding the two bonuses as of adifferentnature and whether it is credible that theCompany acted for nondiscriminatory reasons. And thisfor the reason that the complaint allegation is that theCompany paid one bonus but discontinued the otherbecause the recipients of the latter were in the Union,were represented by the Union, and had engaged in astrike against the Company In short, the elimination ofthe unit bonus is alleged to have been discriminatory. MURPHY DIESEL COMPANYOn the evidence in this record,we do not find that theeliminationof the unit bonus was discriminatorilymotivatedNor do we find illegal discrimination byimputation irrespectiveofmotive 11We recommenddismissal of the complaint allegation that Respondentviolated Section 8(a)(3) and (1) of the ActCONCLUSIONS OF LAWFor the reasons stated hereinabove Respondent has notviolated Section 8(a)(1)(3) and(5) of the Act.RECOMMENDED ORDERIt is recommended that the complaint be dismissed.157"In some situations,"proof of intent is unnecessary where employerconduct inherently encourages or discourages union membership" andin such situations"the employer could not,without violating Section8(a)(3),discriminate inwages solely on the basis of such[Union]membership" RadioOfficers Union (Gaynor News)vN L R B, 347U S 17, 45,47 In the instant case, the evidence does not show that unionmembership or activities were the reasons for the elimination of the bonus